DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 21 January 2021, which has been entered and made of record.
	
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the "decelerating to, and then sliding at, a second constant non-zero preset sliding speed" of Kawahara is performed "in response to detecting 'hovering-in' of the user's finger" rather than "in response to detecting that the pressing signal is interrupted" (Remarks, pg. 7).  The Examiner respectfully disagrees, and argues that the "decelerating to, and then sliding at, a second constant non-zero preset sliding speed" of Kawahara is performed in response to both an interruption in the pressing signal (i.e. lifting the finger off the touch screen) and a hovering-in of the finger.  As acknowledged by Applicant when discussing Fig. 3 of Kawahara, the sequence of events in Kawahara includes "detecting that the user's finger is no longer in contact with the touch panel" and "detection of the user's finger hovering over the touch panel" (Remarks, pg. 8).  Both of these events are prerequisites to the "decelerating to, and then sliding at, a second constant non-zero preset sliding speed" of Kawahara, therefore Kawahara teaches decelerating to, and then sliding at, a second constant non-zero preset sliding speed in response to detecting that the pressing signal is interrupted.
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (US 2012/0147052; hereinafter "Homma") in view of Kawahara et al. (US 2014/0208260; hereinafter "Kawahara").
Regarding claim 1, Homma discloses A page sliding method ("scroll the object list," para. 15), comprising: in response to receiving a pressing signal that is entered for a display page, obtaining a pressing pressure value ("An amount of pressure by the finger F on the display surface is determined," para. 87) and pressing characteristic information of the pressing signal, wherein the pressing characteristic information comprises a change trend of the pressing pressure value ("determines whether or not pressure … has changed from previous pressure," para. 87); determining a page sliding speed according to the pressing pressure value ("a scroll speed of the content list may change according to a magnitude of the force with which the operation body presses the display surface," para. 141); determining a page sliding direction according to the change trend of the pressing pressure value; and controlling the display page to slide at the page sliding speed along the page sliding direction ("move the scrolling direction of the scroll list … in the forward or reverse direction by increasing or decreasing a force with which the operation body presses the display surface," para. 99).
Homma does not disclose wherein after controlling the display page to slide at the page sliding speed along the page sliding direction, the method further comprises: in response to detecting that the pressing signal is interrupted, controlling the display page to slide by decelerating to, and then sliding at, a second constant non-zero preset sliding speed along the page sliding direction.
In the same art of user interface scrolling, Kawahara teaches wherein after controlling the display page to slide at the page sliding speed along the page sliding direction, the method further comprises: in response to detecting that the pressing signal is interrupted, controlling the display page to slide by decelerating to, and then sliding at, a second constant non-zero preset sliding speed along the page sliding direction ("in inertial scrolling [of the prior art], the scroll speed is decreased gradually as time elapses from release of the finger from the screen and the scrolling is stopped finally," para. 8; "the scrolling control unit [of the current invention] decelerates a scroll speed to a given speed if proximity of the finger to the screen is detected at or after a start of the scrolling," para. 10; in other words, after releasing the finger from the screen, the scroll speed decelerates to a "given speed" if the finger is kept within proximity to (but not touching) the display).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kawahara to Homma.  The motivation would have been to "easily scroll a content having a large display size" (Kawahara, para. 9).
Regarding claim 4, the combination of Homma and Kawahara renders obvious determining that the change trend of the pressing pressure value is either the same as a first preset trend or the same as a second preset trend; if it is determined that the change trend of the pressing pressure value is the same as a first preset trend, determining the page sliding direction as a first preset direction; and if it is determined that the change trend of the pressing pressure value is the same as a second preset trend, determining the page sliding direction as a second preset direction, wherein the first preset direction is opposite to the second preset direction (e.g. Homma Fig. 5). 
Regarding claims 20 and 23, they are rejected for the same reasons set forth in the rejections of claims 1 and 4, respectively.


Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Homma in view of Kawahara, and further view of Case et al. (US 2014/0152581; hereinafter "Case").
Regarding claim 2, the combination of Homma and Kawahara renders obvious detecting whether the pressing pressure value is greater than a first preset pressure threshold; and in response to detecting that the pressing pressure value is greater than the first preset pressure threshold, calculating the page sliding speed according to the pressing pressure value and a first calculation formula (e.g. Homma, Figs. 5 & 16).
The combination of Homma and Kawahara does not specifically recite a formula for calculating the page sliding speed.
In the same art of calculating a UI speed based on a touch pressure, Case teaches wherein the first calculation formula is:                         
                            v
                            =
                            
                                
                                    v
                                
                                
                                    0
                                     
                                
                            
                            x
                             
                            f
                            
                                
                                    P
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    , where                         
                            v
                        
                     is the page sliding speed,                         
                            
                                
                                    v
                                
                                
                                    0
                                     
                                
                            
                        
                    is a first preset page sliding speed,                         
                            P
                        
                     is the pressing pressure value,                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                        
                     is the first preset pressure threshold, and                        
                             
                            f
                            
                                
                                    x
                                
                            
                        
                     is a pressing pressure function ("a force input over a first threshold may result in a first speed of scrolling increase at a first level (e.g., 1.5x default speed), whereas a force exceeding a second, higher threshold may trigger a further increase in scrolling speed," para. 27).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Case to the combination of Homma and Kawahara.  The motivation would have been "for exploiting inputs from input device(s) to modify information handling device response(s) actions in unique ways" (Case, para. 2).
Regarding claim 21, it is interpreted and rejected for the same reasons set forth in claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2007/0236477; hereinafter "Ryu") in view of Kawahara et al. (US 2014/0208260; hereinafter "Kawahara").
Regarding claim 6, Ryu discloses A page sliding method ("scrolls a current presentation across the display," abstract), comprising: in response to receiving a sliding signal that is entered for a display page ("gliding a finger on touchpad," para. 63), obtaining a touch pressure value of the sliding signal ("pressure level of a finger on touchpad," para. 65) and sliding characteristic information of the sliding signal, wherein the sliding characteristic information comprises a sliding direction ("directional movements," para. 56) and a sliding speed ("the gliding speed," para. 65); determining a non-zero page sliding speed according to both the touch pressure value and the sliding speed, determining a page sliding direction according to the sliding direction; and controlling the display page to slide at the page sliding speed along the page sliding direction ("The sliding speed and direction of images … are determined by the gliding speed and pressure level of a finger on touchpad," para. 65; "The gliding motion can be recognized by sensing the pressure and movement applied to the touchpad. If it is determined that the input signal is the gliding motion signal, the portable phone analyzes the gliding directions and scrols [sic] the content," para. 86).
Ryu does not disclose wherein after controlling the display page to slide at the page sliding speed along the page sliding direction, the method further comprises: in response to detecting that the sliding signal is interrupted, controlling the display page to slide by decelerating to, and then sliding at, a second constant non-zero preset sliding speed along the page sliding direction.
In the same art of user interface scrolling, Kawahara teaches wherein after controlling the display page to slide at the page sliding speed along the page sliding direction, the method further comprises: in response to detecting that the pressing signal is interrupted, controlling the display page to slide by decelerating to, and then sliding at, a second constant non-zero preset sliding speed along the page sliding direction ("in inertial scrolling [of the prior art], the scroll speed is decreased gradually as time elapses from release of the finger from the screen and the scrolling is stopped finally," para. 8; "the scrolling control unit [of the current invention] decelerates a scroll speed to a given speed if proximity of the finger to the screen is detected at or after a start of the scrolling," para. 10; in other words, after releasing the finger from the screen, the scroll speed decelerates to a "given speed" if the finger is kept within proximity to (but not touching) the display).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kawahara to Ryu.  The motivation would have been to "easily scroll a content having a large display size" (Kawahara, para. 9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Kawahara, and further in view of Case.
Regarding claim 7, the combination of Ryu and Kawahara renders obvious calculating the page sliding speed according to the touch pressure value, the sliding speed, and a calculation formula ("The sliding speed and direction of images … are determined by the gliding speed and pressure level of a finger on touchpad," Ryu, para. 65).
The combination of Ryu and Kawahara does not specifically recite a formula for calculating the page sliding speed.
In the same art of calculating a UI speed based on a touch pressure, Case teaches wherein the calculation formula is:                         
                            v
                            =
                            
                                
                                    v
                                
                                
                                    0
                                     
                                
                            
                            x
                             
                            f
                            
                                
                                    P
                                    ,
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    , wherein                         
                            v
                        
                     is the page sliding speed,                         
                            
                                
                                    v
                                
                                
                                    0
                                     
                                
                            
                        
                    is the sliding speed,                         
                            P
                        
                     is the touch pressure value,                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                        
                     is a second preset pressure threshold, and                        
                             
                            f
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                        
                     is a sliding pressure function ("a force input over a first threshold may result in a first speed of scrolling increase at a first level (e.g., 1.5x default speed), whereas a force exceeding a second, higher threshold may trigger a further increase in scrolling speed," para. 27).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Case to the combination of Ryu and Kawahara.  The motivation would have been "for exploiting inputs from input device(s) to modify information handling device response(s) actions in unique ways" (Case, para. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611